 

Exhibit 10.2

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made this 1st day of November,
2017 (the “Effective Date”).  

BETWEEN:

(1)

Juniper Pharma Services, Limited (company number 3397582) whose registered
office is at 8 Orchard Place, Nottingham Business Park, Nottingham,
Nottinghamshire NG8 6PX (“the Company”); and

(2)

DR. NIKIN PATEL of 6 Sefton Drive, Mapperley Park, Nottingham, NG3 5ER (“you”).

IT IS AGREED as follows

1.

DEFINITIONS

1.1

In this agreement the following expressions have the meanings set out next to
them

“the Company”,

Juniper Pharma Services, Limited of 8 Orchard Place, Nottingham Business Park,
Nottingham, Nottinghamshire NG8 6PX.

“you”

Dr. Nikin Patel.

“Associated Employer”

As defined in the Employment Rights Act 1996.

“the Board”

means the board of directors of the Company for the time being.

“person”

Any individual, firm, partnership, association (whether incorporated or
otherwise), private members club, company, corporation, joint venture, trust,
organisation or other incorporated or unincorporated body (in each case whether
or not having separate legal personality).

“the employment”

your employment under this agreement.

“Inventions”

The matters set out in sub-clause 25.1.

“Intellectual Property”

Patents, trade marks and service marks (whether registered or unregistered),
rights in trade or business names, copyrights (including rights in computer
software), registered and unregistered designs, design copyrights, design rights
and rights in designs and moral rights (whether or not any of these are
registered and including applications for registration of any such thing and
renewals and extensions of them) capable of subsisting under English law and all
rights or forms of protection of a similar nature or having equivalent or
similar effect to any of these which may subsist anywhere in the world.

 

--------------------------------------------------------------------------------

 

1.2

Words and expressions defined in the Companies Act 2006 will, unless they are
otherwise defined in this agreement, or the context otherwise requires, bear the
same meaning in this agreement.

2.

INTERPRETATION

2.1

In this agreement, the headings and table of contents are inserted for
convenience only and do not affect its interpretation or construction.

2.2

In this agreement, references to clauses, sub-clauses and schedules are, unless
otherwise stated, to clauses and sub-clauses of and schedules to this agreement.
References to this agreement include clauses and sub-clauses of and schedules to
this agreement.

2.3

In this agreement, unless the context does not so admit, references to the
singular include the plural and vice versa.

2.4

In this agreement, unless the context does not so admit, references to the
masculine, feminine or neuter include each of them.

2.5

In this agreement, references to statutes or to statutory instruments include
all re-enactments, amendments, extensions or modifications of them and any
regulations made under them.

2.6

In this agreement ‘writing’ or ‘written’ shall include any means of visible
reproduction.

3.

Effective Date

This Agreement, if fully executed, shall become effective on the Effective Date.

4.

PERIOD CONTINUOUSLY EMPLOYED

For the purposes of the Employment Rights Act 1996 your period of continuous
employment began on 1 October 1998. No employment with a previous employer shall
count towards your period of continuous employment with the Company.

5.

FORMER AGREEMENTS

5.1

This agreement amends, supersedes, replaces and is in substitution for all
previous employment agreements, whether oral or in writing, express or implied
and whether of an employment nature or otherwise, between you and the Company,
including without limitation the Employment Agreement dated September 12, 2013
between you and the Company. All subsisting agreements are terminated by mutual
consent with immediate effect.

6.

JOB TITLE AND DESCRIPTION

6.1

You shall continue to be the President of the Company and the Chief Operating
Officer of Juniper Pharmaceuticals, Inc. In circumstances where you are
suspended, whether pursuant to clause 30 of this agreement or otherwise or at
any time after either party has served notice to terminate the employment or
otherwise purports to do so, the Company may, at its sole and absolute
discretion, appoint any other person to carry out your duties and/or exercise
any of your powers.

2

--------------------------------------------------------------------------------

 

6.2

In addition to the duties which the position set out in clause 6.1 normally
entails, you shall also carry out such duties as the Company or an Associated
Employer may require you to perform from time to time.

6.3

The Company may require you, without additional remuneration, to perform such
services or to take up any other position than that set out in clause 6.1,
including but not limited to any services for or position with an Associated
Employer, that the Company considers appropriate provided that any such
requirement under this clause 6.3 will not place you in a position in which you
would reasonably need to permanently relocate to comply with the requirement.

7.

PROMOTION AND PROTECTION OF THE EMPLOYER’S INTERESTS

7.1

You undertake to the Company and to any Associated Employer that during the
employment you will:

 

7.1.1

faithfully, diligently and perform such duties and exercise such powers
consistent with them as may be from time to time required of, assigned to or
vested in you by the Company;

 

7.1.2

to obey the reasonable and lawful directions of the Company or directions given
under the authority of the Company;

 

7.1.3

to comply with all rules, regulations, policies, statements and procedures from
time to time issued by the Company;

 

7.1.4

to protect the Company and any Associated Employer from unnecessary or
disproportionate risk;

 

7.1.5

to keep the Company at all times promptly and fully informed (in writing if so
requested) of your conduct of the business of the Company or any Associated
Employer and to provide such information, explanations, data and assistance in
connection with it as the Company may require;

 

7.1.6

to use your best endeavours to promote and further the interests of the Company
and any Associated Employer and to further the trade and business of the Company
and any Associated Employer;

 

7.1.7

subject as hereinafter provided unless prevented by incapacity, illness of
injury or with the prior agreement of the Company, devote, during normal working
hours and such additional times as provided for at clause 9 below, the whole of
your time, attention and skill to your duties and to the furtherance of the
business and interests of the Company and any Associated Employer;

 

7.1.8

undertake such travel both within the United Kingdom and abroad as may be
required by the Company from time to time in its sole and absolute discretion;

 

7.1.9

at all times comply with, abide by and accept the requirements or directions of
any regulator;

3

--------------------------------------------------------------------------------

 

 

7.1.10

avoid situations where your personal interests conflict with the interests of
the Company or any Associated Employer or any of its or their customers and, if
you believe that any such conflict of interest may exist, disclose the same to
the Company without delay.

7.2

You undertake to the Company and to any Associated Employer that during the
employment you will not:

 

7.2.1

do anything which may result in damage being caused to the Company’s interests,
trade, business, or goodwill, to bring the Company into disrepute or which is
prejudicial to the Company including without limitation making any untrue,
misleading or disparaging statement in relation to the Company or any Associated
Employer (or any of its or their employees or officers);

 

7.2.2

without the prior approval of the Board, either as principal, employee or agent
carry on or be engaged, concerned or interested either directly or indirectly in
any other trade, profession, business or occupation (including any public or
private activity) or hold any directorship or other office in any company or
other body whether incorporated or unincorporated;

 

7.2.3

without prejudice to the generality of clause 7.2.2 and without the prior
approval of the Board, introduce to any other person business of a kind in which
the Company is for the time being engaged or capable of becoming engaged or with
which the Company is able to deal in the course of the business for the time
being carried on or planned by the Company to be carried on;

 

7.2.4

without the Company’s prior written permission, have any financial benefit from
contracts made by the Company with any person (including but not limited to any
supplier to the Company or any Associated Employer);

 

7.2.5

without the Company’s prior written permission, receive or obtain directly or
indirectly any commission, gift or other inducement in respect of any sale or
purchase of any goods or services or other business transaction (whether
procured by you or by someone else) effected by the Company or on the Company’s
behalf;

 

7.2.6

without the Company’s prior written permission, hold any shares or securities or
have any interest of any kind in any company (other than the Company or any
Associated Employer) or other business organisation, save that you may hold not
more than five per cent of the issued shares or other securities of any class of
any one company which is not a competitor of the Company or any Associated
Employer, where such shares or other securities are listed or dealt in on a
recognised investment exchange in the United Kingdom or elsewhere, and are to be
held by you for investment purposes only;

 

7.2.7

without the Company’s prior written permission take any preparatory steps to
join a competitor of the Company or to set up in competition with the Company;

4

--------------------------------------------------------------------------------

 

 

7.2.8

enter on the Company’s behalf and without the Company’s prior written consent
into any obligation for the acquisition whether by lease or purchase of any
land, building or premises;

 

7.2.9

give or agree to give on the Company’s behalf and without the Company’s prior
written consent any debenture, mortgage or charge on any of the Company’s
property;

 

7.2.10

after the termination of the employment represent yourself as being employed by
or connected with the Company or any Associated Employer.

7.3

If you are in breach of any of the express or implied terms of this agreement
you must immediately disclose the breach to the Company and must immediately
inform the Company if you become aware of any misconduct or other breach of
contract committed by any of the Company’s employees or directors.

7.4

To ensure that the Company’s property is not being used for improper purposes,
the Company reserves the right to monitor and record all usage of the Company’s
telephones, mobile phones, faxes and IT equipment and systems and to monitor
incoming and outgoing communications including but not limited to retrieving and
reviewing the contents of files, emails, messages and searches that have been
made on the internet via the Company’s systems. You hereby give authority for
the Company to do so.

7.5

You agree to comply with any rules, policies and procedures set out in the
Company’s Employee Handbook from time to time. The Employee Handbook does not
form part of this agreement and the Company may amend it at any time. To the
extent that there is any conflict between the terms of this agreement and the
Employee Handbook, the terms of this agreement shall prevail.

8.

PLACE OF WORK

8.1

Your principal place of work will be 8 Orchard Place, Nottingham Business Park,
Nottingham, Nottinghamshire NG8 6PX.

8.2

The Company may, however, require you to work at other locations (including
overseas) in the performance of your duties provided that you may not without
your agreement be required to work overseas for any consecutive period of more
than four weeks.

9.

NORMAL HOURS OF WORK

9.1

Your normal hours of work will be 37.5 hours per week Monday to Friday.

9.2

You will also be required to work such additional hours as may be necessary for
the performance of your duties.

9.3

Due to the autonomous nature of your role the duration of working time cannot be
measured or monitored and, accordingly your employment falls within the scope of
regulation 20 of the Working Time Regulations 1998.

5

--------------------------------------------------------------------------------

 

10.

REMUNERATION

10.1

Currently the Company pays you a basic salary at the rate £229,884 per annum
(the base salary in effect from time to time, the “Base Salary”).

10.2

You will receive no additional pay for hours worked in excess of your normal
hours of work.

10.3

Your salary will accrue from day to day but will not accrue on any day during
which you are absent due to sickness or injury or for some other unauthorized
reason.

10.4

Your salary will be payable in equal monthly instalments in arrears on or around
the 28th day of each month or on such other day as may be notified to you by the
Company from time to time.

10.5

Payment will be made by direct bank transfer and will be subject to such
deductions as the Company may make for income tax, employee’s National Insurance
contribution and any other taxes, social security contributions and withholdings
as the Company may deduct.

10.6

Your salary shall be inclusive of any fees to which you may be entitled as a
director or secretary of the Company or any Associated Employer if appointed as
such.

11.

DISCRETIONARY BONUS

11.1

You may at the Company’s sole and absolute discretion be paid a bonus in
accordance with this clause 11 and the Company’s discretionary bonus scheme in
place from time to time. In considering any such bonus, the Company will,
amongst other factors, consider your and the Company’s performance. If, in the
absolute discretion of the Company, you meet the annual performance targets set
for you and the Company has hit its targets, such bonus is likely to be 45% of
your Base Salary, but whether a bonus is awarded, the bonus target and any bonus
amount shall be determined by the Company in its absolute discretion. Such bonus
may be greater than 45% of your Base Salary in circumstances where the Company
considers, at its absolute discretion, that you have materially exceeded your
annual performance targets. Any such bonus (if any) will never exceed 150% of
your target Discretionary Bonus. Any such bonus may be paid to you at such
intervals and subject to such conditions as the Company may in its sole and
absolute discretion determine. The Company may in its sole and absolute
discretion determine whether any such bonus is paid in cash or in some other
form.

11.2

You will not be eligible for any bonus, or if a bonus has already been awarded
but not paid, will not receive payment of any such bonus, if, on the date that
bonuses are due to be paid, you are no longer employed by the Company or either
you or the Company has served notice to terminate the employment.

11.3

If you receive any bonus or payment thereof under this clause 11 or otherwise,
the receipt of the same shall not entitle you to receive any further bonus or
payments thereof. You acknowledge and agree than any bonuses or payments thereof
that you may receive under this clause 11 or otherwise shall be purely
discretionary and shall not form part of your contractual remuneration and shall
not be pensionable.

6

--------------------------------------------------------------------------------

 

11.4

The Company may, in its absolute discretion, suspend or discontinue any bonus or
the payment thereof at any time in relation to any person or persons, including
you. The Company may, in its absolute discretion, impose, vary or remove any
conditions in relation to any bonus or the payment thereof at any time,
including but not limited to after the award of any bonus or any payment
thereof, whether in whole or in part.

11.5

If the employment or this agreement is terminated for any reason, whether
lawfully or unlawfully, you agree that you will not be entitled by way of
compensation for breach of contract, unfair dismissal or otherwise to any sum,
or other benefit to compensate you for the loss or diminution in value of any
actual or prospective rights, benefits or expectations under or in relation to
the Company’s discretionary bonus scheme.

12.

PENSIONS AND BENEFITS

12.1

The Company will pay 3% of your Base Salary, which is the current employer’s
pension contribution, into your private pension plan, which currently is
Crescent Trustees (the “Pension Plan”). The Pension Plan requires you to make an
equal contribution or a lesser amount depending on the then-current limit on
contributions.  You agree to notify the Company if you change your pension plan
during your employment.  

12.2

Any benefits arising under or in respect of the Pension Plan or any other such
pension scheme will be payable by or under the authority of its trustees and the
Company neither guarantees nor warrants any such payment.

12.3

You may participate in such benefits and benefit schemes as the Company may
provide to employees of your seniority and status from time to time, if any,
subject in all cases to the terms of the governing documents and policies in
force from time to time. Your eligibility to participate in any such benefits
and/or benefit schemes shall be subject to you meeting the relevant insurance
provider’s eligibility criteria. The Company shall be entitled to change the
provider of any benefits and/or benefit schemes, withdraw any such benefits
and/or benefit schemes that may be provided from time to time and/or to amend
the terms on which any benefit is and/or benefit schemes are provided without
paying you any compensation. You acknowledge that as any benefits and/or benefit
schemes that may be provided are insured arrangements, the payment and/or
provision of any benefits whatsoever is subject to the discretion of the
insurers and subject to the terms and conditions of the respective benefit
and/or benefit scheme. The Company has no obligation to assist you in the
advancement of any claim you may make, nor any obligation to make any payment to
you should the insurer refuse to pay or provide any or all benefits whatsoever
for whatever reason.

13.

CONTRACTING-OUT CERTIFICATE

13.1

There is no contracting-out certificate in force in relation to the employment.

14.

EXPENSES

14.1

The Company will reimburse you for all out of pocket expenses reasonably
incurred in the proper performance of the Company’s duties.

7

--------------------------------------------------------------------------------

 

14.2

Your entitlement to reimbursement in accordance with clause 14.1 above is
conditional upon you providing the Company with such invoices, vouchers or other
evidence as may be required by the Company and subject to you complying with
such guidelines or regulations as the Company may from time to time issue in
relation to the incurring and reimbursement of expenses.

15.

HOLIDAYS

15.1

The Company’s holiday year is from 1st January until 31st December each year.

15.2

You are entitled to eight public and Bank holidays which are New Year’s Day,
Good Friday, Easter Monday, May Day, Spring Bank Holiday, Late Summer Bank
Holiday, Christmas Day and Boxing Day.

15.3

In addition, you are entitled to 26 days paid holiday each holiday year. Where
you are employed for only part of a holiday year, either on commencement or
termination of the employment, you will be entitled to a pro-rated holiday
entitlement based on the number of complete months worked in that holiday year.

15.4

All holiday is to be taken on days that are convenient to the Company, which are
approved by the Company in writing.

15.5

You shall be entitled to carry forward up to 3 days’ holiday from any holiday
year to the next holiday year with the prior written approval of the Company
provided any such holiday carried forward is taken by 31 March in the next
holiday year. No payment will be made for any holiday accrued but not taken in a
holiday year or carried forward in accordance with this clause save in the year
in which the employment terminates (see clause 15.6 below).

15.6

Upon termination of the employment, you will be entitled to a payment of one
day’s salary (calculated at a daily rate of l/260ths of your annual basic
salary) for each complete day of accrued but unused holiday entitlement at such
termination but if at the termination date you have taken holiday in excess of
your accrued holiday entitlement at that date, the Company will make a
commensurate deduction from any salary payment (whether of salary, expenses or
otherwise) to be made to you.

16.

ABSENCE FROM WORK

16.1

If you are absent from work for any reason and the absence has not previously
been authorised by the Company you must notify the Company orally or in writing
as soon as possible and in any event by 9.30 a.m. on the first day of absence
and from then on you must keep the Company informed of your circumstances and
your anticipated return to work. If you notify the Company orally, you must
confirm the reasons for your absence in writing as soon as practicable.

16.2

You must report to the Company on the first day that you return to work after a
period of absence for which you did not obtain approval prior to the absence
from the Company. You will be required to state the dates of and reasons for
your absence and will be provided with a form for that purpose.

8

--------------------------------------------------------------------------------

 

16.3

If you are absent from work due to sickness or injury and your absence continues
for more than seven days, you must provide a doctor’s certificate on the eighth
day of absence. You must then provide a doctor’s certificate weekly.

17.

INCAPACITY PAY

17.1

If you are absent from work due to sickness or injury and comply with the
requirements set out in this clause and clause 16, you will receive your salary
at full rate for a maximum period of 3 months and thereafter two thirds of your
salary for a maximum period of 3 months and thereafter half of your salary for a
maximum period of 6 months of absence in aggregate in any period of 52
consecutive weeks. Any such payments are inclusive of any statutory sick pay
entitlement. Any payment which the Company makes under this clause 17.1 may be
varied or discontinued at any time at the Company’s sole and absolute
discretion.

17.2

If your absence is or appears to be occasioned by the negligence, nuisance or
breach of statutory duty by or on behalf of any person in respect of which
compensation is or may be recoverable by you then all incapacity payments made
by the Company will constitute loans to you. You must notify the Company
immediately of any relevant circumstances, claim, compromise, settlement or
judgment made or awarded in connection therewith and must give the Company all
particulars of such matters as the Company may reasonably require. You must use
all reasonable endeavours to recover (by way of settlement or otherwise) damages
for loss of earnings over any period for which salary has been paid or shall be
paid to you, keeping the Company informed of the commencement, progress and
outcome of any such claim. If the Company so requires you must repay to the
Company a sum as the Company may determine not exceeding:

 

17.2.1

the amount of compensation recovered by you under such claim, compromise,
settlement or judgment in respect of lost earnings; or

 

17.2.2

the aggregate incapacity pay which you received from the Company less an amount
equivalent to any statutory sick pay which the Company was obliged by law to pay
to you.

17.3

Your eligibility to receive incapacity pay and/or statutory sick pay (see clause
18 below), or your receipt of any of the same, shall not affect the Company’s
ability to terminate the employment and/or this agreement.

18.

STATUTORY SICK PAY

18.1

The Company operates the statutory sick pay scheme. You must co-operate in the
maintenance of all necessary records. Any payment made to you during a period of
sickness or injury will satisfy (or contribute to if it does not satisfy) any
liability of the Company to make payment under the statutory sick pay scheme.
For the purposes of the statutory sick pay scheme, your “qualifying days” are
Monday to Friday.

19.

MATERNITY AND PARENTAL LEAVE

19.1

Your maternity, paternity and adoption leave and pay rights are according to
statute.

19.2

Your parental leave rights are according to statute.

9

--------------------------------------------------------------------------------

 

20.

COLLECTIVE AGREEMENTS

There are no collective agreements currently in force which directly or
indirectly affect the employment.

21.

RIGHT TO REQUIRE A MEDICAL EXAMINATION

21.1

The Company may in its sole and absolute discretion require you to provide
evidence, satisfactory to the Company, of any sickness or injury suffered by you
and/or provide the Company with medical evidence of your fitness to return to
work after any period of absence from work due to sickness or injury.

21.2

You must upon the Company’s request and at the Company’s expense undergo a
medical examination by any registered medical practitioner nominated by the
Company and, for the purposes of the Data Protection Act 1998 and any other
applicable legislation:

 

21.2.1

you agree to give consent to such examination; and

 

21.2.2

you agree to give consent that a report may be published in relation to the
examination and that the Company may have access to it.

22.

RIGHT TO SEARCH

The Company reserves the right to make searches of your person and personal
property whilst on the Company’s premises or any premises from which the Company
or any Associated Employer operates without prior notice provided that any such
search is carried out in the presence of at least two witnesses. Any personal
search will be conducted by persons of the same sex as you. Personal property
includes any vehicle owned by the Company.

23.

HEALTH AND SAFETY

23.1

You should be familiar with the Company’s health and safety policy and all
procedures concerning safety in emergencies including the use and operation of
safety equipment and protective clothing.

23.2

A copy of the Company’s health and safety policy can be obtained from the
Company upon request.

23.3

Details of any accident must be reported as soon as possible after the event.

24.

CONFIDENTIAL INFORMATION

24.1

The provisions of this clause 24 apply to you for the benefit of the Company and
any Associated Employer.

10

--------------------------------------------------------------------------------

 

24.2

You acknowledge that in the course of the employment you will have access to and
be entrusted with information in respect of the business of the Company and/or
any Associated Employer and the Company’s and/or any Associated Employer’s
customers’ businesses, which information is or may be secret or confidential and
important to the Company, any Associated Employers and the Company’s customers
respectively (“Confidential Information”).

24.3

Confidential Information includes (but is not limited to):

 

24.3.1

trade secret or confidential or secret information concerning the business
development, affairs, future plans, proposals, inventions, ideas, transactions,
business methods, connections, operations, accounts, finances, organisation,
processes, policies or practices, statements, rules, regulations, designs,
products, machinery, manufacturing processes, dealings, trading, software, or
know-how relating to or belonging to the Company and/or to any Associated
Employer or any of its or their suppliers, agents, distributors, clients or
customers;

 

24.3.2

confidential computer software, computer-related know-how, passwords, computer
programmes, specifications, object codes, source codes, network designs,
business processes, business logic, inventions, improvements and /or
modifications relating to or belonging to the Company and/or any Associated
Employer;

 

24.3.3

details of the Company’s or any Associated Employer’s financial projections or
projects, prices or pricing strategy, advertising, marketing or development
plans, product development plans or strategies, fee levels, commissions and
commission structures, market share and pricing statistics, marketing surveys
and research reports and their interpretation;

 

24.3.4

confidential research, report or development undertaken by or for the Company or
any Associated Employer;

 

24.3.5

details of relationships or arrangements with, or knowledge of the needs or the
requirements of, the Company’s and/or any Associated Employer’s actual or
potential clients or customers;

 

24.3.6

information supplied in confidence by customers, clients or any third party to
which the Company or any Associated Employer owes an obligation of
confidentiality;

 

24.3.7

lists and details of contracts with the Company’s or any Associated Employer’s
actual or potential suppliers;

 

24.3.8

details of or information regarding the Company’s or any Associated Employer’s
terms of business with customers and suppliers;

 

24.3.9

details of or information regarding the Company’s or other Associated Employer’s
development or staffing plans;

11

--------------------------------------------------------------------------------

 

 

24.3.10

information of a personal or otherwise of a confidential nature relating to
fellow employees, directors or officers of and/or consultants to, the Company
and/or any Associated Employer for which you may from time to time provide
services;

 

24.3.11

confidential information concerning, or details of, any competitive business
pitches, and/or target details;

 

24.3.12

details of or information regarding the nature and origin of any goods and/or
services provided, marketed or sold, obtained or brokered by the Company or any
Associated Employer;

 

24.3.13

details of or information regarding the Company’s and/or any Associated
Employer’s sales techniques, price lists, pricing policies and/or discount
structures;

 

24.3.14

documents or information marked as confidential on its face; and/or

 

24.3.15

documents or information which have been given to the Company or any Associated
Employer in confidence by any customer, supplier or other person and/or any
documents or information which have been supplied to you in confidence or which
you have been informed are confidential or which you might reasonably be aware
is confidential.

24.4

You must not at any time whether during or after the termination of the
employment directly or indirectly, whether on your own account or for or on
behalf of any other person other than in the proper performance of your duties,
with the prior written consent of the Company or as required or permitted by
law:

 

24.4.1

divulge Confidential Information to any person;

 

24.4.2

use or attempt to use Confidential Information for your own purposes or for any
purposes which are not the Company’s or any Associated Employer’s purposes or in
any manner which may injure or cause loss either directly or indirectly to the
Company or any Associated Employer or its of their business or may be likely to
do so; or

 

24.4.3

through any failure to exercise reasonable care and diligence, cause or bring
about any unauthorised disclose or any Confidential Information.

24.5

You undertake to use reasonable endeavours to prevent the disclosure of any
Confidential Information and keep with complete secrecy all Confidential
Information entrusted to you.

24.6

Clauses 24.4 and 24.5 do not relate to information that is or may become (other
than through your breach of this clause) generally available to the public or
which constitutes a protected disclosure within the meaning of section 43 A of
the Employment Rights Act 1996.

12

--------------------------------------------------------------------------------

 

24.7

You undertake to promptly disclose to the Company any information which comes
into your possession which affects adversely or may affect adversely the
Company, any Associated Employer or the business of the Company or any
Associated Employer. Such information shall include (but shall not be limited
to)-

 

24.7.1

the plans of any employee to leave the Company (whether alone or in concert with
other employees);

 

24.7.2

the plans of any employee (whether alone or in concert with other employees) to
join a competitor or to establish or operate a business in competition with the
Company;

 

24.7.3

any steps taken by any employee to implement either of such plans;

 

24.7.4

the misuse by any employee of any Confidential Information belonging to the
Company or any Associated Employer.

25.

INTELLECTUAL PROPERTY

25.1

In this clause “Client” means any client or customer (including any potential
client or customer) of the Company and/or any Associated Employer.

25.2

You acknowledge that in the course of your employment and as part of your duties
both prior to the date of this agreement and following the commencement of this
agreement:

 

25.2.1

you have conceived, originated, made or acquired and may conceive, originate,
make or acquire individually or with others, certain inventions processes,
formulas, utility models, novel creations, ideas, discoveries, know how, trade
secrets, business names, developments, writings, trade marks, service marks,
designs, drawings, improvements and innovations, whether or not capable of being
patented or registered in some other way; and

 

25.2.2

you have developed or produced and may develop or produce, individually or with
others, certain works in which copyright, design right and/or database right
will subsist in various media, including but not limited to electronic materials
(including but not limited to software or instruction manuals), (together called
“Inventions”).

25.3

You undertake to promptly following the date of this agreement disclose to the
Company in writing full particulars of any Inventions created prior to the date
of this agreement and you undertake to disclose to the Company in writing full
particulars of any Inventions created after the date of this agreement promptly
following their creation. You undertake not to use, disclose to any other person
or exploit any Inventions without the Company’s prior written consent.

13

--------------------------------------------------------------------------------

 

25.4

You acknowledge that any and all Inventions and the Intellectual Property
subsisting or which may in the future subsist in any Inventions, including but
not limited to any that:

 

25.4.1

relate or related in any manner to the business of the Company or any Associated
Employer or to the Company’s or any Associated Employer’s actual or anticipated
activities or to any Client or to any Client’s actual or anticipated activities;
or

 

25.4.2

involve or involved the use of the Company’s, any Associated Employer’s or any
Client’s equipment, supplies, facilities, confidential information, Intellectual
Property or time,

hereby vest in or be or will, on creation, subject to the provisions of the
Patents Act 1977, the Registered Designs Act 1949 and the Copyright Designs and
Patents Act 1988, vest in and be the Company’s (or if required by the Company,
the relevant Client’s) exclusive property in the United Kingdom or any other
part of the world as absolute beneficial owner without any payment to you for it
and where the same does not automatically vest in accordance with this clause,
you hereby irrevocably and unconditionally assign the same to the Company (or if
required by the Company, the relevant Client).

25.5

You agree to assist the Company and, if requested by the Company, any Client in
connection with any application in relation to Inventions and to prepare and
execute such instruments and do all such other acts and things as may be
necessary or desirable to enable the Company, the relevant Client or their
respective nominees to obtain and maintain protection of any Inventions vested
in the Company or the relevant Client in such parts of the world as may be
specified by the Company, the relevant Client or their respective nominees and
to enable the Company or the relevant Client to exploit any Inventions vested in
them to the best advantage.

25.6

You hereby irrevocably appoint the Company to be your attorney in your name and
on your behalf to do all such acts and things and to sign all such deeds and
documents and to use your name for the purpose of giving the Company, any
relevant Client or their respective nominees the full benefit of this clause 25.
You agree that, as evidence to any person, a certificate signed by the Company
or by any duly authorised employee that any act or thing or deed or document
falls within the authority hereby conferred by this clause 25.6 will be
conclusive evidence that this is the case.

25.7

You agree that any and all Inventions disclosed by you to any person, published
or described in a patent or registered design application or registered trade
mark or service mark application filed by you (alone or jointly) or on your
behalf within 12 months after the termination of this agreement will be presumed
to have been conceived, made, developed or produced by you in the course of the
employment unless proved by you to have been conceived, made, developed or
produced by you after the termination of this agreement.

25.8

You irrevocably and unconditionally waive any and all rights which you may have
which are or have been conferred on you by Chapter IV of Part 1 of the
Copyright, Designs and Patents Act 1988 headed “Moral Rights” and by any other
laws of a similar or equivalent nature in any of the countries of the world.

14

--------------------------------------------------------------------------------

 

25.9

Where an injunction restraining use or exploitation by the Company or any Client
of any invention is, in the opinion of the Company’s legal advisers, likely to
be granted by a court to a third party, you must do all such acts and things
either to render them noninfringing without affecting any of your other duties
and obligations under this agreement or shall obtain a licence from the third
party, at the Company’s reasonable expense which is preapproved by the Board,
granting the Company or the Client as the case may be the right to continue
using them.

25.10

You must not knowingly do, permit or suffer to be done any act or thing or omit
to do any act or thing which might jeopardize or prejudice any of the rights
conferred on or vested in the Company or any Client by virtue of this clause or
any document signed executed and delivered pursuant to this clause or which
might invalidate or prejudice any application made by the Company or any Client
for a patent, registered design, copyright, design right or other similar right
in any part of the world.

25.11

Your obligations under this clause 25 shall continue to apply after the
termination of the employment (whether terminated lawfully or not). Each of
these obligations is enforceable independently of each of the others and its
validity shall not be affected if any of the others are unenforceable to any
extent.

26.

GRIEVANCE PROCEDURE

26.1

If you have a grievance relating to the employment, this should be raised
initially with your Manager. You may be required to put any such grievance in
writing.

26.2

Your Manager or another appropriate person will consider the grievance and will
notify you of its decision.

26.3

The grievance procedure in the Employee Handbook shall not apply to the
employment.

27.

DISCIPLINARY PROCEDURE

27.1

The Company’s Disciplinary Procedure can be found in the Handbook. The
Disciplinary Procedure may be varied, disapplied, removed, added to or
supplemented by the Company at any time in its sole and absolute discretion and
shall not have contractual effect.

28.

TERMINATION

28.1

Without prejudice to any other term of this agreement providing for earlier
termination (including clauses 28.2, 28.3, 28.5 or 28.6), the employment may be
terminated by either you or the Company giving to the other not less than 6
months’ prior written notice (the “Six Month Notice Period”).  To avoid doubt,
if your employment is terminated as specified in clauses 28.2, 28.3, 28.5 or
28.6, the Six Month Notice Period shall not be required.

28.2

You may terminate your employment with Good Reason as described in this clause
28, but not at any other time, and provided that you have first provided written
notice of such reason to the Company no later than thirty (30) days after the
event or occurrence constituting Good Reason first arises, with such notice
affording the Company thirty (30) days from the date of the Company’s receipt of
such notice to cure the deficiency. Upon such cure by the Company or if no such
written notice has been provided by you

15

--------------------------------------------------------------------------------

 

in accordance with this clause, “Good Reason” shall be deemed not to exist for
purposes of the Agreement.  “Good Reason” shall mean the occurrence of either of
the following events without your consent: (a) a material breach of the
Agreement by the Company; or (b) a material reduction in your responsibility,
authority, or duties relative to your responsibility, authority or duties as
outlined in this Agreement;

28.3

The Company may (without prejudice to and in addition to any other remedy)
forthwith terminate the employment for “Cause” without any prior notice or
payment in lieu thereof if, in the opinion of the Company, it appears that you:

 

28.3.1

are guilty of gross misconduct;

 

28.3.2

have committed any act of fraud or dishonesty;

 

28.3.3

have committed any act, which in the opinion of the Company, constitutes a
breach (or may have been calculated by you to constitute a breach) of the
relationship of trust and confidence between the Company by you;

 

28.3.4

have misconducted yourself during or outside the course of the employment in a
manner, which in the opinion of the Company, brings the Company and/or any
Associated Employer into disrepute or otherwise harms or has the potential to
harm the interests of the Company and/or any Associated Employer or its or their
business(es), including (without prejudice to the generality of foregoing), any
conduct in respect of which disciplinary and/or corrective proceedings and/or
measures are brought or implemented (or might be brought or implemented) by any
public body, regulatory authority or society that is relevant to the Company
and/or any Associated Employer and/or the employment;

 

28.3.5

have committed any, serious and/or any repeated, breach of or failure to
observe, any of the terms, conditions or stipulations contained in this
agreement;

 

28.3.6

are guilty of serious and/or any repeated negligence or incompetence;

 

28.3.7

have committed any breach of any of the rules, regulations, codes of practice,
recommendations and/or requirements of any public body, regulatory authority or
society that is relevant to the Company and/or any Associated Employer and/or
the employment;

 

28.3.8

have knowingly provided any misleading or inaccurate information to any public
body, regulatory authority or society that is relevant to the Company and/or any
Associated Employer and/or the employment;

 

28.3.9

do not possess, have lost or do not obtain any certificate, approval,
authorisation, permission, visa, registration, security clearance or any other
item that is granted by any third party (included but not limited to any public
body, regulatory authority or society) that is necessary or desirable for you to
possess for the performance of your duties hereunder;

16

--------------------------------------------------------------------------------

 

 

28.3.10

have become bankrupt or applied for a receiving order or have a receiving order
made against you or have entered into any arrangement or composition with your
creditors;

 

28.3.11

have been prohibited by law from acting as a director of any company;

 

28.3.12

have become of unsound mind or a patient within the meaning of any United
Kingdom statute relating to mental health; and/or

 

28.3.13

have been convicted of any criminal offence (other than an offence under the
Road Traffic Acts for which a penalty of imprisonment is not imposed), and any
delay by the Company in exercising such right to terminate shall not constitute
a waiver thereof.

28.4

Upon the termination of this agreement under clause 28.3, you shall be paid your
salary accrued to the date of termination, together with any entitlement to be
paid for accrued but untaken holiday and statutory holidays at the date of
termination but you shall not be entitled to any other payment or compensation
whatsoever in respect of such termination.

 

28.5

If you are terminated by the Company without Cause or you resign with Good
Reason, in either case within twenty four (24) months after a Change of Control
as defined below (the “Change in Control Period”):

 

28.5.1

the Company shall pay to you the amounts required under clause 28.4 and a lump
sum payment equal to (A) twelve (12) months of your final Base Salary (B) an
amount equal to twelve (12) months of your target annual performance bonus in
accordance with clause 11.1 and (C) an amount equal to twelve (12) months of the
Company’s cost of providing medical and dental benefits to you if these benefits
were elected by you as of the date of termination, which lump sum payment ((A
through C)) shall be paid to you within sixty (60) days after the date of
termination, subject to clause 40; and  

 

28.5.2

you shall fully vest in all of your unvested equity of the Company granted on or
after March 3, 2017.

 

28.5.3

the lump sum payment ((A) through (C) of clause 28.5.1) shall be conditioned
upon execution and non-revocation by you of a Release Agreement, which the
Company shall present to you and which you shall sign and shall become
irrevocable within the time periods required by the Release Agreement but in no
event later than thirty (30) days after the date of termination.

 

28.5.4

For the purposes of this clause 28.5, a “Change of Control” shall occur if.

 

28.5.4.1

any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Act”), any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule

17

--------------------------------------------------------------------------------

 

 

12b-2 under the Act) of such person, shall become the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing 50 percent or more of the combined voting
power of the Company’s then outstanding securities having the right to vote in
an election of the Board (“Voting Securities”) (in such case other than as a
result of an acquisition of securities directly from the Company); or

 

28.5.4.2

the consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the Company issuing cash or securities in the consolidation or merger (or of
its ultimate parent corporation, if any), or (B) any sale or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

28.6

If you are terminated by the Company without Cause or you resign with Good
Reason, in either case at any time other than during the Change in Control
Period,

 

28.6.1

the Company shall pay to you the amounts required under clause 28.4 and (A)
twelve (12) months of your final Base Salary and (B) an amount equal to twelve
(12) months of the Company’s cost of providing medical and dental benefits to
you if these benefits were elected by you as of the date of termination, which
payments ((A and B)) shall be paid to you in installments on the Company regular
payroll dates applicable to your position, beginning within sixty (60) days
after the date of termination,

18

--------------------------------------------------------------------------------

 

 

28.6.2

the payments described in (A) and (B) of clause 28.6.1 shall be conditioned upon
execution and non-revocation by you of a Release Agreement, which the Company
shall present to you and which you shall sign and shall become irrevocable
within the time period required by the Release Agreement but in no event later
than thirty (30) days after the date of termination.

 

28.6.3

To avoid doubt, notwithstanding anything in this Agreement to the contrary,
under no circumstance shall you be entitled to payments under both clauses 28.5
and 28.6.  

28.7

On the termination of the employment for any reason and howsoever arising:

 

28.7.1

you shall at the request of the Company, resign from all offices held by you, if
any, in or as the representative or nominee of the Company or any Associated
Employer, including but not limited to any appointment as director or company
secretary of the same; and

 

28.7.2

you shall, without payment, transfer to the company, or as the Company may
otherwise direct, any qualifying shares held by you on behalf of or as the
representative or nominee of the Company or any Associated Employer, and you
hereby, irrevocably appoint the Company to be your attorney in your name and on
your behalf to sign, execute or do any instrument or act and generally to use
your name for the purpose of giving to the Company or its nominee the full
benefit of the provisions of this clause 28.7.

28.8

After the termination of the employment under this agreement, you shall, on
request, render such assistance and perform such tasks and functions as the
Company may reasonably require for its business to assist the Company (to deal
properly, efficiently and cost-effectively with any matters in connection with
the affairs of the Company and/or any Associated Employer and in respect of
which you have particular knowledge and expertise by reason of the employment.
You shall be entitled to be paid a reasonable fee (not exceeding your base
salary pro-rata on termination of this employment) and to be reimbursed all
reasonable out of pocket expenses properly incurred in rendering such assistance
and performing such tasks and functions.

29.

PAYMENT IN LIEU OF NOTICE

29.1

Where notice is served by the Company or you to terminate the employment or if
either you or the Company otherwise purports to terminate the employment, the
Company may in its sole and absolute discretion elect to terminate the
employment at any time and with immediate effect by:

 

29.1.1

notifying you that the Company is exercising its right under this agreement to
make a payment in lieu of notice; and

 

29.1.2

within 28 days of the notification referred to in clause 29.1.1 above, making to
you a payment in lieu of notice in accordance with clause 29.2 below (the
“Payment In Lieu of Notice”).

19

--------------------------------------------------------------------------------

 

Provided that, for the avoidance of doubt but without limiting the foregoing,
the Company shall not be required to make any Payment in Lieu of Notice in
connection with any termination by the Company under clauses 28.5 or 28.6.

29.2

When making a payment in lieu of notice pursuant to clause 29.1 above, or
otherwise, the Company may make a payment equivalent to your basic salary (as at
the date of the termination) only for the whole of the notice period (or, if
applicable, its remainder):

 

29.2.1

in a lump sum; or

 

29.2.2

in instalments over the period until the expiry, if it had been served (in full
or at all), of the notice period, and, in each case, such payments will be
subject to income tax and national insurance contributions.

29.3

The Company will not be deemed to have made an election to pay in lieu of notice
unless written notice to that effect is given to you in accordance with clause
29.1.1. For the avoidance of doubt, the Company’s right to elect to make a
payment in lieu of notice does not give you any right to receive one.

30.

SUSPENSION, CHANGE OF DUTIES AND GARDEN LEAVE

30.1

The Company may suspend all or any of your duties and powers or assign you such
alternative duties as the Company may in its sole and absolute discretion deem
appropriate for such periods and on such terms as it considers expedient in its
sole and absolute discretion:

 

30.1.1

during any period in which the Company is carrying out an investigation into any
alleged acts or defaults by you;

 

30.1.2

in circumstances where it is suspected that you are in breach of any legal or
regulatory requirement, including but not limited to any such requirements
imposed by any public body, regulatory authority or society that is relevant to
the Company and/or any Associated Employer and/or the employment and/or any
stock exchange on which the Company’s or any Associated Employer’s shares are
traded, and during any such period, you shall continue to receive your salary
and contractual benefits.

30.2

At any stage during your notice period or if you seek to or indicate an
intention to resign as an employee of the Company or any Associated Employer or
to terminate the employment without notice the Company may, in its sole and
absolute discretion (without any requirement to give a reason):-

 

30.2.1

alter your duties to such other duties as the Company may determine in its sole
and absolute discretion, including but not limited to non-client facing duties;
or

 

30.2.2

instruct you to remain away from work on garden leave (“Garden Leave”).

30.3

During any period of Garden Leave;

 

30.3.1

You may be excluded from all or any premises of the Company or any Associated
Employer;

20

--------------------------------------------------------------------------------

 

 

30.3.2

you must be available for work but the Company is not obliged to provide you
with any work and may require you to perform different duties and/or tasks from
your normal duties;

 

30.3.3

the Company shall be entitled to require you to perform work at home in relation
to matters of which you have knowledge or which fall within your competence;

 

30.3.4

you will be entitled to receive your salary and any contractual benefits under
this agreement, excluding any bonus of any nature, which you will not be
entitled to in respect of any period of Garden Leave;

 

30.3.5

you may not, without the prior written consent of the Company, contact or
attempt to contact any client, customer, prospective client or customer, agent,
professional adviser, employee, consultant, supplier or broker of the Company or
any Associated Employer;

 

30.3.6

you will not be permitted to work for any other organisation or on your own
behalf without the Company’s prior written consent;

 

30.3.7

you shall keep the Company informed of your whereabouts (except in any period
taken as holiday) so that you can be called upon to perform any appropriate
duties as requested by the Company (and if required to provide the Company with
a contact telephone number and email address for this purpose);

 

30.3.8

you shall refer to the Company immediately any communications in whatever form
received by you from any client or customer or prospective client or customer of
the Company or any Associated Employer;

 

30.3.9

you must take any accrued and accruing holiday (and any accrued but unused
holiday entitlement shall be deemed to be taken during any period of Garden
Leave) and this clause 30.3.9 is notice to you pursuant to Regulation 15(3) of
the Working Time Regulations 1998 that holiday is to be taken during this
period;

 

30.3.10

you may be required to return to the Company ail documents and items of property
which belong to the Company or any Associated Employer (including but not
limited to those which contain or refer to any Confidential Information (as
defined in clause 24)) and which are in your possession or under your power or
control;

 

30.3.11

you must immediately on request resign as a director, secretary or from any
other appointment held in or on behalf of the Company or any Associated Employer
without claim for compensation for loss of office (and in the event of your
failure to do so the Company is hereby irrevocably appointed to appoint some
person in your name and on your behalf to sign and deliver such resignation(s)
to the Company);

 

30.3.12

all other terms and conditions of the employment (both express and implied) will
remain in full force and effect; and

21

--------------------------------------------------------------------------------

 

 

30.3.13

you will continue to owe the Company a duty of fidelity and good faith and, if
applicable, duties as a fiduciary, in full and to the same extent as existed
prior to the Garden Leave period.

31.

RECONSTRUCTION

If the employment is terminated by reason of the Company’s liquidation for the
purposes of an amalgamation or reconstruction and you are offered work by any
person resulting from such amalgamation or reconstruction on terms no less
favourable than the terms of this agreement you will have no claim against the
Company in respect of the termination of the employment.

32.

DEDUCTIONS

You hereby irrevocably agree that the Company may at any time deduct any sum you
owe to the Company or any Associated Employer (including without limitation any
overpayment of salary or other benefits) from any sum the Company owes to you.

33.

COMPANY DOCUMENTS

All notes, memoranda, records, lists of customers and suppliers and employees,
papers, documents, correspondence, writings, accounts, designs, price lists,
specifications, Company letterhead paper, stationary, computer software,
computer programmes, computer operating systems, computers, laptop computers,
table computers, mobile phones, PDAs, smart phones, portable devices, material
and all information recorded on magnetic tape or disc or otherwise recorded or
stored for reproduction whether by mechanical or electronic means including any
copy which is from time to time in your possession or control and which relates
to the Company or any Associated Employer will be and remain at all times the
property of the Company or any Associated Employer (as the case may be). Upon
the termination of the employment, or at any other time as requested by the
Company, you must return all such items and information in your possession or
under your control and will provide to the Company on request a statement that
you have complied with these requirements.

34.

POST TERMINATION COVENANTS

34.1

For the purpose of this clause 34 the following expressions have the following
meanings respectively¬

 

34.1.1

“Confidential Information” has the meaning given to that expression in clause
24;

 

34.1.2

“Customer” means any person, company or other entity who or which at any time in
the 12 months immediately preceding the Termination Date was a customer or
client of the Company or any Associated Employer and:

 

34.1.2.1

with whom or which, during such period you had business dealings in the course
of the employment; or

 

34.1.2.2

in relation to whom or which, you, by reason of the employment, are in
possession of any trade secrets or Confidential Information;

22

--------------------------------------------------------------------------------

 

 

34.1.3

“Prospective Customer” means any person, company or other entity with whom or
which at any time in the 12 months immediately preceding the Termination Date
the Company or any Associated Employer shall have had negotiations or
discussions for the supply or provision of goods and/or services supplied and/or
provided by the Company or any Associated Employer, and:

 

34.1.3.1

with whom or which, during such period you had business dealings during the
course of those negotiations or discussions; or

 

34.1.3.2

in relation to whom or which, you, by reason of the employment, are in
possession of any trade secrets or Confidential Information;

 

34.1.4

“Relevant Person” means any person who at any time in the 12 months immediately
preceding the Termination Date was employed or engaged by the Company or any
Associated Employer:

 

34.1.4.1

as a vice president, officer, director, and/or senior manager;

 

34.1.4.2

who has acquired influence over any Customers and/or Prospective Customers by
reason of being or having been employed or engaged by the Company and/or any
Associated Employer; and/or

 

34.1.4.3

who is in possession of any trade secrets or Confidential Information relating
to the business of the Company or any Associated Employer or relating to any
Customer and/or Prospective Customer by reason of being or having been employed
or engaged by the Company and/or any Associated Employer;

and with whom you had dealings at any time in the 12 months immediately
preceding the Termination Date;

 

34.1.5

“Restricted Business” means the business of the Company and the business of any
Associated Employer (and in each case, any parts thereof) with which you were
materially concerned and/or for which you were responsible, in each case at any
time during the 12 months immediately preceding the Termination Date;

 

34.1.6

“Restricted Period” means:

 

34.1.6.1

in the case of clause 34.2.1 to 34.2.9 the period of 12 months following the
Termination Date, less any period of time spent by you on Garden Leave;

 

34.1.6.2

in the case of clause 34.2.10, the whole of the period following the Termination
Date;

23

--------------------------------------------------------------------------------

 

 

34.1.7

“Supplier” means any person, company or other entity who or which at any time in
the 12 months immediately preceding the Termination Date was a supplier of goods
and/or services to the Company or any Associated Employer, and:

 

34.1.7.1

with whom or which, during such period you had business dealings in the course
of the employment; or

 

34.1.7.2

in relation to whom or which, you, by reason of the employment with the Company,
are in possession of any trade secrets or Confidential Information; and

 

34.1.8

“Termination Date” means the date of termination of the employment, howsoever
arising.

34.2

You hereby undertake with the Company (for itself and as trustee and agent for
each Associated Employer) that you will not without the prior written consent of
the Company for the relevant Restricted Period, whether on your own account, or
for, with or through any other person company or other entity, directly or
indirectly:

 

34.2.1

carry on or be employed, engaged, interested or concerned in any capacity in any
trade or business or occupation whatsoever which is or might reasonably be
considered to be in competition with the Restricted Business;

 

34.2.2

in competition with the Restricted Business solicit, interfere with or entice
away or endeavour to solicit, interfere with or entice away any Customer;

 

34.2.3

in competition with the Restricted Business solicit, interfere with or entice
away or endeavour to solicit, interfere with or entice away any Prospective
Customer;

 

34.2.4

in competition with the Restricted Business have business dealings with any
Customer;

 

34.2.5

in competition with the Restricted Business have business dealings with any
Prospective Customer;

 

34.2.6

solicit or induce or endeavour to solicit or induce any Relevant Person to cease
working for or providing services to the Company, whether or not any such person
would thereby commit a breach of contract;

 

34.2.7

employ or otherwise engage in any business in competition with the Restricted
Business any Relevant Person;

 

34.2.8

encourage or cause or endeavour to encourage or cause any Supplier to cease
providing goods and/or services to the Company or any Associated Employer;

 

34.2.9

encourage or cause or endeavour to encourage or cause any Supplier to materially
alter the terms of its business with the Company or any Associated Employer;
and/or

24

--------------------------------------------------------------------------------

 

 

34.2.10

use or permit to be used any trade or service name or get-up used in the Company
and/or any Associated Employer or any other name likely to be confused with such
name and/or get-up.

34.3

While the restrictions in this clause 34 (on which you have had the opportunity
to take independent legal advice, as you hereby acknowledge) are considered by
the parties to be reasonable in all the circumstances, it is agreed that if any
such restriction (including the definitions contained in clause 34.1), by
itself, or taken together with the others, is found to be void but would be
valid if some part of it were deleted, such restriction shall apply with such
modification as may be necessary to make it valid and effective.

34.4

The parties agree that the restrictions set out in this clause 34 shall be
separate and severable and enforceable as such. If any restriction is determined
as being unenforceable in whole or in part for any reason, that shall not affect
the enforceability of the remaining restrictions or, in the case of part of a
restriction being unenforceable, the remainder of that restriction.

34.5

You hereby agree and undertake that you will upon receipt of any request from
the Company to do so, enter into equivalent restrictions to those contained
within this clause 34 directly with any Associated Employer with which you may
be involved from time to time.

34.6

The Company may by notice to you at any time reduce in whole or in part the
scope and/or duration of any of the restrictions set out in this agreement to
such extent as the Company may in its sole and absolute discretion determine and
thereupon such restrictions shall apply as modified by such notice.

34.7

The benefit of each restriction set out in this agreement shall be enforceable
by the Company and any Associated Employer.

34.8

You undertake immediately to draw these restrictions to the attention of any
person for or with whom you commence employment or work at any time during the
period to which each restriction applies. For this purpose, the phrase
“commences employment or work” includes entering into discussions or
negotiations that are likely or intended to result in such commencement.

35.

DATA PROTECTION

35.1

You consent to the Company or any Associated Employer holding and processing
personal data as defined in the Data Protection Act 1998 (the “DPA”) concerning
you in order to properly fulfil its obligations to you under this agreement and
as otherwise required or permitted by law in relation to your employment in
accordance with the DPA. Such processing shall principally be for legal,
personnel, administrative and payroll purposes.

35.2

You accept and acknowledge that, if required at any time to work on behalf of
the Company or any Associated Employer overseas, the Company may need to pass
personal data concerning you to the person, firm or company with whom you are
working anywhere in the world and you hereby expressly consent to the Company
doing so.

25

--------------------------------------------------------------------------------

 

35.3

You further consent to the Company and any Associated Employer processing any
sensitive personal data (as defined in the DPA) relating to you, including, as
appropriate:

 

35.3.1

information about your physical or mental health or condition in order to
monitor sick leave and take decisions as to fitness for work (including any
medical report made by a medical practitioner nominated by the Company pursuant
to clause 21);

 

35.3.2

your racial or ethnic origin or religious or similar information in order to
monitor compliance with equal opportunities legislation; and

 

35.3.3

information relating to any criminal proceedings in which you may have been
involved for insurance purposes and in order to comply with legal requirements
and obligations to third parties.

35.4

You acknowledge that the Company and any Associated Employer may make any
information to which clause 35 relates available to individuals or companies who
provide products or services to the Company (such as advisers and payroll
administrators), regulatory authorities, potential or future employers,
governmental or quasi-governmental organisations and potential purchasers of the
Company or the business in which you are employed.

36.

MISREPRESENTATION

You must not at any time make any untrue statement in relation to the Company
and, in particular, must not after the termination or expiration of the
employment represent to any person that you remain employed by or connected with
the Company.

37.

PROVISIONS OPERATING AFTER TERMINATION OR EXPIRATION

37.1

The termination or expiration of the employment will not affect any provision of
this agreement that operates or has effect or is expressed to operate or have
effect after termination or expiration whether the employment is terminated or
expires lawfully and fairly or otherwise.

37.2

No changes to this agreement will be effective unless made in writing and signed
by the parties or on their behalf by any properly authorised person.

38.

INVALIDITY OR UNENFORCEABILITY

The parties agree that each of the clauses and sub-clauses of this agreement
shall be separate and severable and enforceable as such. The complete or partial
invalidity or unenforceability of any provision of this agreement for any
purpose will in no way affect the validity or enforceability of such provision
for any other purpose or of the remaining provisions of this agreement.

39.

SUPPLEMENTAL TERMS

39.1

Each Associated Employer and any of their agents may enforce the terms of this
agreement directly against you pursuant to the Contracts (Rights of Third
Parties) Act 1999.

26

--------------------------------------------------------------------------------

 

39.2

Save as provided in clause 39.1 above, no term of this agreement shall be
enforceable by any person who is not a party to it either under the Contracts
(Rights of Third Parties) Act 1999 or otherwise.

39.3

There is no current requirement for you to work outside the United Kingdom for
any consecutive period in excess of one month.

40.

Limitation on Payments.

40.1

In the event that the post-termination payments and other benefits provided for
in the Agreement or otherwise payable to you (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986 (the
“Code”) and (ii) but for this clause, would be subject to the excise tax imposed
by Section 4999 of the Code, then your post-termination payments benefits will
be either: (a) delivered in full, or delivered as to such lesser extent which
would result in no portion of such post-termination payments or other
post-termination benefits being subject to the excise tax under Section 4999 of
the Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section 4999
of the Code, results in the receipt by you on an after-tax basis, of the
greatest amount of post-termination payments or benefits, notwithstanding that
all or some portion of such post-termination payments or benefits may be taxable
under Section 4999 of the Code. If a reduction in the severance and other
benefits constituting “parachute payments” is necessary so that no portion of
such post-termination payments or benefits is subject to the excise tax under
Section 4999 of the Code, the reduction shall occur in the following order: (i)
reduction of the post-termination payments under clause 28.5; (ii) reduction of
other cash payments, if any; (iii) cancellation of accelerated vesting of equity
awards; and (iv) reduction of continued employee benefits. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of your equity awards. If two or more equity awards are granted on the
same date, each award will be reduced on a pro-rata basis. In no event shall you
have any discretion with respect to the ordering of payment reductions.

40.2

Unless the Company and you otherwise agree in writing, any determination
required under this clause will be made in writing by an independent firm
immediately prior to Change of Control (the “Firm”), whose determination will be
conclusive and binding upon you and the Company. For purposes of making the
calculations required by this clause, the Firm may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and you will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination.
The Company will bear all costs the Firm may reasonably incur in connection with
any calculations contemplated by this clause.

41.

CHOICE OF LAW AND SUBMISSION TO JURISDICTION

This agreement will be governed by and construed in accordance with English law.
The parties agree to submit to the exclusive jurisdiction of the English courts
in relation to any claim or matter arising under this agreement.

27

--------------------------------------------------------------------------------

 

IN WITNESS whereof this agreement has been executed as a deed by the parties on
the date stated above.

SIGNED as a DEED by

Limited

acting by
                                                                                                                            

Director

/s/ Alicia Secor

in the presence
of:                                                                                          

Witness’ Signature:

/s/ Pamela Isaacson

 

Witness’ Name:                                  

Pamela Isaacson

 

Witness’ Address:                

81 Westminster Ave

Roxbury, MA 02119

 

EXECUTED AS A DEED by

[g201711021625553652458.jpg] sign here

/s/ Nikin Patel

in the presence of

/s/ Helen Bloore

Witness sign here

Helen Bloore

Witness print name

21 Stanley Street

Ilkeston

Derbyshire, DE75FX

Witness address

 

ACTIVE/89680849.14

28